Name: Council Decision (CFSP) 2016/207 of 15 February 2016 amending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya)
 Type: Decision
 Subject Matter: politics and public safety;  international security;  European construction;  cooperation policy;  Africa
 Date Published: 2016-02-16

 16.2.2016 EN Official Journal of the European Union L 39/45 COUNCIL DECISION (CFSP) 2016/207 of 15 February 2016 amending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 May 2013, the Council adopted Decision 2013/233/CFSP (1) establishing the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya). (2) On 7 December 2015, the Council adopted Decision (CFSP) 2015/2276 (2) amending and extending Decision 2013/233/CFSP, providing notably for an extension and a financial reference amount for the period until 21 February 2016. (3) The situation in Libya requires the Union to prepare for a possible civilian capacity building and assistance crisis management mission in the field of security sector reform in the country. (4) The immediate provision of a civilian planning capacity will be limited in number, although it may grow as circumstances and demands evolve, and the Political and Security Committee agrees. (5) Decision 2013/233/CFSP should be amended accordingly. (6) EUBAM Libya will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/233/CFSP is amended as follows: (1) in Article 2, the following paragraph is added: EUBAM Libya will assist in a comprehensive civilian security sector reform planning process, with a view to preparing for a possible civilian capacity building and assistance crisis management mission.; (2) in Article 3(1), the following point is added: (d) to inform EU planning for a possible civilian capacity building and assistance crisis management mission in the field of security sector reform, cooperating closely with, and contributing to, UNSMIL efforts, liaising with the legitimate Libyan authorities and other relevant security interlocutors.; (3) in Article 13(1), the following paragraph is added: The financial reference amount intended to cover the expenditure related to EUBAM Libya for the period from 22 February 2016 to 21 August 2016 shall be EUR 4 475 000.; (4) in Article 16 the second paragraph is replaced by the following: It shall apply until 21 August 2016.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 22 February 2016. Done at Brussels, 15 February 2016. For the Council The President F. MOGHERINI (1) Council Decision 2013/233/CFSP of 22 May 2013 on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 138, 24.5.2013, p. 15). (2) Council Decision (CFSP) 2015/2276 of 7 December 2015 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 322, 8.12.2015, p. 51).